1 Reported in 213 N.W. 32.
Certiorari to review the order of the industrial commission awarding the plaintiff additional compensation and providing for further medical and hospital service.
On December 8, 1924, the plaintiff while employed by the defendant Kiefer suffered an accidental injury resulting in a hernia, for which he received compensation under the compensation act for 17 weeks, and medical and hospital service. He resumed work for the *Page 383 
defendant, but on account of slackness of business he took work with another employer where he continued until November 13, 1925, when he quit because of disability.
The commission finds that because of an imperfect result of the operation performed in December, 1924, the plaintiff developed "a post-operative hernia, causing recurring total temporary disability, and that on the 17th day of February, 1926, the said employe notified the employer and insurer of such recurring disability." It awarded compensation for total temporary disability from February 17, 1926, the day of notice, to April 29, 1926, the day of the hearing before the referee, and for further medical and hospital service.
The commission does not find that on November 13, 1925, an accidental injury caused his further disability. The evidence does not require such a finding. It sustains the view that the plaintiff was not cured of his original injury and that trouble developed, as found by the commission, though he managed to work until November 13, 1925, and that the disability then causing him to cease work was the result of his original injury. Its award for recurring disability is sustained. An attorney's fee of $50 allowed.
Order affirmed.